Citation Nr: 1229039	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  04-32 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by chest pain, to include heart disease, claimed on a direct basis and as secondary to service-connected hypertension. 

2.  Entitlement to service connection for a back disability, claimed as spinal stenosis. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to March 1970, from September 1972 to September 1988, and from May 1992 to September 1994. 

This case came to the Board of Veterans' Appeals (Board) on appeal from a March 2003 decision by the RO in Atlanta, Georgia.  A personal hearing was held before the undersigned Veterans Law Judge in December 2006 and a transcript of that proceeding is of record.  In March 2007, the Board remanded the case for additional procedural and evidentiary development.  The case was returned to the Board, and in March 2008, the Board denied service connection for heart disease, claimed as chest pain, and for a low back disability. 

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a June 2009 Order, the Court granted a Joint Motion for Remand, vacated the Board's March 2008 decision, and remanded the issues to the Board.  The Board subsequently remanded the claims in November 2009 and December 2010.  As discussed in further detail below, the Board finds that additional development is warranted related to both claims on appeal.  

The Veteran submitted additional evidence in the form of a Written Brief Presentation directly to the Board in August 2012.  As the evidence was accompanied by a waiver of RO consideration, it will be considered in this decision.  38 C.F.R. § 20.1304 (2011). 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

As an initial matter, the Veteran has reported being in receipt of benefits from the Social Security Administration (SSA) since 2003.  See December 2006 hearing transcript; August 2008 Agent Orange program note.  The medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2011).

The claims were remanded in November 2009 in part to obtain medical opinions regarding the etiology of the Veteran's claimed conditions.  The Board noted that remand was necessary given the Joint Motion for Remand and the Court Order.  More specifically, the Joint Motion for Remand reflected that the parties found that the Veteran had filed a claim for chest pain, and that such claim was not limited to a heart disorder, but also included any other disabilities of the chest, such as a musculoskeletal chest disorder.  The Board also noted that another VA examination was needed in relation to the Veteran's claim for a back disability because the April 2007 VA examiner limited her medical opinion to the lumbar spine, despite noting complaints related to the thoracic spine during service.  The RO thereafter obtained a VA examination in May 2010.  

The claims were remanded in December 2010 in order for the RO to obtain medical records identified by the Veteran.  The Board also instructed the RO that if any additional pertinent medical evidence was obtained, it should forward the Veteran's claims folder to the VA physician who provided the May 2010 medical opinion to obtain an addendum opinion.  The RO was instructed to ask the examiner to review the claims file and additional medical records and to indicate whether or not his opinion was unchanged.  Since additional medical evidence was received, the RO obtained an addendum opinion from the May 2010 VA examiner, which was provided in June 2011.  

The Board finds that the May 2010 VA examination is not adequate.  As an initial matter, the VA examiner noted that the Veteran denied problems with arthritis or joint problems at the time of his July 1994 retirement examination, but failed to note that the Veteran reported recurrent back pain at that time.  In addition, although the VA examiner noted the findings related to the Veteran's thoracic spine on x-ray (both lumbosacral and thoracic spine imaging report), the diagnosis was again limited to the Veteran's lumbar spine.  The VA examiner also diagnosed atypical chest pain; it is clear from his discussion, however, that the noted chest pains were again solely analyzed in relation to a heart disorder.  

In a June 2011 addendum, the VA examiner reported that there was no change in the original opinion after review of the new medical records that had been associated with the claims folder.  The examiner explained that the Veteran is more likely than not to have arteriosclerotic cardiovascular disease, but this does not change the opinion that his service-connected hypertension is less likely than not responsible for his current cardiac/chest/chest wall complaints.  The new documentation of back problems also did not change the original opinion and rationale.  

The June 2011 addendum does not provide an adequate opinion regarding whether service connection is warranted for the diagnosed arteriosclerotic cardiovascular disease as secondary to the service-connected hypertension.  It also does not provide an amended discussion on the issue of direct service connection.  In that vein, it also raises some questions, namely whether the previously-diagnosed atypical chest pain is the now-diagnosed arteriosclerotic cardiovascular disease and, if so, whether the chest pain noted in service represents a continuation of the now-diagnosed arteriosclerotic cardiovascular disease, or if it is a separate manifestation.  

In light of the foregoing, especially in light of the findings in the Joint Motion for Remand, and given the amount of time that has elapsed since the Veteran was last examined, the Board finds that more contemporaneous VA examinations should be scheduled in conjunction with both claims.  Recent VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Carl Vinson VAMC in Dublin, dated since December 2010.  

2.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

3.  When the foregoing development has been completed, schedule the Veteran for a VA examination of his spine (both thoracic and lumbar segments), preferably with an orthopedist.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be conducted. 

The examiner should identify all current disorders of the thoracic and lumbar spine and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current thoracic and/or lumbar spine disorder had its onset during active service or is related to any in-service disease, event, or injury, to include the in-service events as reported by the Veteran in previous examination reports.  

In providing this opinion, the examiner should acknowledge the service treatment records in which the Veteran had complaints related to his mid and low back and which are dated throughout his periods of active duty, the Veteran's report of recurrent back pain at the time of a July 1994 retirement examination, and his testimony that he had problems with his back "off and on" since injuring it in service.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided. 

4.  Schedule the Veteran for a VA examination related to his claim for a disorder manifested by chest pain, to include heart disease, preferably with a cardiologist.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be conducted. 

(1) The examiner is first asked to identify all current disorders of the heart.  

(a) The examiner must specifically indicate whether the previous diagnosis of atypical chest pain (see May 2010 VA examination report) remains a separate diagnosis or whether it was a manifestation of the diagnosed arteriosclerotic cardiovascular disease (see June 2011 addendum opinion).  

(b) If the examiner determines that the previously-diagnosed atypical chest pain is not related to the arteriosclerotic cardiovascular disease, the examiner must discuss whether it represents a non-cardiac disability of the chest, including, but not limited to, a lung disorder, a musculoskeletal disorder, and/or a disorder of any other structure of the chest.  

(2) The examiner should then provide an opinion as to the following:
(a) Is it at least as likely as not (i.e., probability of 50 percent or greater) that any current heart disorder had its onset during active service or is related to any in-service disease, event, or injury.  

If the examiner determines that the previously-diagnosed atypical chest pain is related to the June 2011 diagnosis of arteriosclerotic cardiovascular disease, the examiner must discuss whether the chest pain manifested during service (which at times was attributed to non-cardiac causes) is etiologically related to the current arteriosclerotic cardiovascular disease.  

(b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected hypertension caused his current heart disorder(s). 

(c) If the answer to (a) and (b) are no, is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected hypertension aggravated (i.e., caused an increase in severity of) his current heart disorder(s). 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claims.  If the benefits sought on appeal remain denied, furnish the Veteran a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

